 1   DEAN M. CONWAY
     (counsel for service)
 2   SARRA CHO
     CHRISTOPHER NEE
 3   Email: conwayd@sec.gov
 4
     Attorneys for Plaintiff
 5   Securities and Exchange Commission
     100 F Street NE
 6   Washington, DC 20549
     Telephone: (202) 551-4412
 7   Facsimile: (202) 772-9245
 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11    SECURITIES AND EXCHANGE COMMISSION,                       C.A. No. 2:19-cv-02531-MCE-

12                                         Plaintiff,           CKD

13                               v.

14    ROBERT A. KARMANN,

15                                         Defendant.

16
17                       CONSENT OF DEFENDANT ROBERT A. KARMANN

18          1.      Defendant Robert A. Karmann (“Defendant”) waives service of a summons and the

19   complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

20   Defendant and over the subject matter of this action.

21          2.      Defendant has entered into a written agreement to plead guilty to criminal conduct

22   relating to certain matters alleged in the complaint in this action. United States of America v.

23   Robert A. Karmann, Crim. No. 2:19-cr-00222-JAM (E.D. Cal.). This Consent shall remain in full

24   force and effect regardless of the existence or outcome of any further proceedings in United States

25   of America v. Robert A. Karmann.

26          3.      Defendant hereby consents to the entry of the Judgment of Permanent Injunction in

27   the form attached hereto (the “Judgment”) and incorporated by reference herein, which, among

28   other things permanently restrains and enjoins Defendant from violation of Section 17(a) of the

       Consent of Robert A. Karmann                     1
 1   Securities Act [15 U.S.C. § 77q(a)], and Section 10(b) of the Securities Exchange Act of 1934 (the

 2   “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

 3          4.      Defendant agrees that, upon motion of the Commission for entry of a Final

 4   Judgment, the Court shall determine whether it is appropriate to order disgorgement of ill-gotten

 5   gains, prejudgment interest thereon, and/or a civil penalty or penalties pursuant to Section 20(d) of

 6   the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.

 7   § 78u(d)(3)]. Defendant further agrees that the amounts of the disgorgement and/or civil penalty or

 8   penalties shall be determined by the Court upon motion of the Commission, and that any

 9   prejudgment interest shall be calculated from December 17, 2014, based on the rate of interest used

10   by the Internal Revenue Service for the underpayment of federal income tax as set forth in 26

11   U.S.C. § 6621(a)(2). Defendant further agrees that in connection with the Commission’s motion for

12   disgorgement and/or civil penalty or penalties, and at any hearing held on such a motion: (a)

13   Defendant will be precluded from arguing that he did not violate the federal securities laws as

14   alleged in the Complaint; (b) Defendant may not challenge the validity of this Consent or the

15   Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall be

16   accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in the

17   motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

18   testimony, and documentary evidence, without regard to the standards for summary judgment

19   contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

20   Commission’s motion for disgorgement and/or civil penalties, the parties may take discovery,

21   including discovery from appropriate non-parties.

22          5.      Defendant agrees that he shall not seek or accept, directly or indirectly,

23   reimbursement or indemnification from any source, including but not limited to payment made

24   pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

25   pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof are

26   added to a distribution fund or otherwise used for the benefit of investors. Defendant further agrees

27   that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any federal,

28   state, or local tax for any penalty amounts that Defendant pays pursuant to the Final Judgment,

       Consent of Robert A. Karmann                    2
 1   regardless of whether such penalty amounts or any part thereof are added to a distribution fund or

 2   otherwise used for the benefit of investors.

 3           6.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

 4   Rule 52 of the Federal Rules of Civil Procedure.

 5           7.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of the

 6   Judgment.

 7           8.      Defendant enters into this Consent voluntarily and represents that no threats, offers,

 8   promises, or inducements of any kind have been made by the Commission or any member, officer,

 9   employee, agent, or representative of the Commission to induce Defendant to enter into this

10   Consent.

11           9.      Defendant agrees that this Consent shall be incorporated into the Judgment with the

12   same force and effect as if fully set forth therein.

13           10.     Defendant will not oppose the enforcement of the Judgment on the ground, if any

14   exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and hereby

15   waives any objection based thereon.

16           11.     Defendant waives service of the Judgment and agrees that entry of the Judgment by

17   the Court and filing with the Clerk of the Court will constitute notice to Defendant of its terms and

18   conditions. Defendant further agrees to provide counsel for the Commission, within thirty days

19   after the Judgment is filed with the Clerk of the Court, with an affidavit or declaration stating that

20   Defendant has received and read a copy of the Judgment.

21           12.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

22   against Defendant in this civil proceeding. Defendant acknowledges that no promise or

23   representation has been made by the Commission or any member, officer, employee, agent, or

24   representative of the Commission with regard to any criminal liability that may have arisen or may

25   arise from the facts underlying this action or immunity from any such criminal liability. Defendant

26   waives any claim of Double Jeopardy based upon the settlement of this proceeding, including the

27   imposition of any remedy or civil penalty herein. Defendant further acknowledges that the Court’s

28   entry of a permanent injunction may have collateral consequences under federal or state law and the

       Consent of Robert A. Karmann                     3
 1   rules and regulations of self-regulatory organizations, licensing boards, and other regulatory

 2   organizations. Such collateral consequences include, but are not limited to, a statutory

 3   disqualification with respect to membership or participation in, or association with a member of, a

 4   self-regulatory organization. This statutory disqualification has consequences that are separate from

 5   any sanction imposed in an administrative proceeding. In addition, in any disciplinary proceeding

 6   before the Commission based on the entry of the injunction in this action, Defendant understands

 7   that he shall not be permitted to contest the factual allegations of the complaint in this action.

 8          13.     Defendant understands and agrees to comply with the terms of 17 C.F.R. § 202.5(e),

 9   which provides in part that it is the Commission’s policy “not to permit a defendant or respondent to

10   consent to a judgment or order that imposes a sanction while denying the allegations in the

11   complaint or order for proceedings.” As part of Defendant’s agreement to comply with the terms of

12   Section 202.5(e), Defendant acknowledges the guilty plea for related conduct described in

13   paragraph 2 above, and: (i) will not take any action or make or permit to be made any public

14   statement denying, directly or indirectly, any allegation in the complaint or creating the impression

15   that the complaint is without factual basis; (ii) will not make or permit to be made any public

16   statement to the effect that Defendant does not admit the allegations of the complaint, or that this

17   Consent contains no admission of the allegations; (iii) upon the filing of this Consent, Defendant

18   hereby withdraws any papers filed in this action to the extent that they deny any allegation in the

19   complaint; and (iv) stipulates for purposes of exceptions to discharge set forth in Section 523 of the

20   Bankruptcy Code, 11 U.S.C. §523, that the allegations in the complaint are true, and further, that

21   any debt for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant

22   under the Judgment or any other judgment, order, consent order, decree or settlement agreement

23   entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

24   securities laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19)

25   of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this agreement, the

26   Commission may petition the Court to vacate the Judgment and restore this action to its active

27   docket. Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to

28   take legal or factual positions in litigation or other legal proceedings in which the Commission is

       Consent of Robert A. Karmann                    4
 1   not a party.

 2          14.     Defendant hereby waives any rights under the Equal Access to Justice Act, the Small

 3   Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek from

 4   the United States, or any agency, or any official of the United States acting in his or her official

 5   capacity, directly or indirectly, reimbursement of attorney’s fees or other fees, expenses, or costs

 6   expended by Defendant to defend against this action. For these purposes, Defendant agrees that

 7   Defendant is not the prevailing party in this action since the parties have reached a good faith

 8   settlement.

 9          15.     In connection with this action and any related judicial or administrative proceeding

10   or investigation commenced by the Commission or to which the Commission is a party, Defendant

11   (i) agrees to appear and be interviewed by Commission staff at such times and places as the staff

12   requests upon reasonable notice; (ii) will accept service by mail or facsimile transmission of notices

13   or subpoenas issued by the Commission for documents or testimony at depositions, hearings, or

14   trials, or in connection with any related investigation by Commission staff; (iii) appoints

15   Defendant’s undersigned attorney as agent to receive service of such notices and subpoenas; (iv)

16   with respect to such notices and subpoenas, waives the territorial limits on service contained in Rule

17   45 of the Federal Rules of Civil Procedure and any applicable local rules, provided that the party

18   requesting the testimony reimburses Defendant’s travel, lodging, and subsistence expenses at the then-

19   prevailing U.S. Government per diem rates; and (v) consents to personal jurisdiction over Defendant

20   in any United States District Court for purposes of enforcing any such subpoena.

21          16.     Defendant agrees that the Commission may present the Judgment of Permanent

22   Injunction to the Court for signature and entry without further notice.

23
24
25
26
27
28
       Consent of Robert A. Karmann                    5
